Order reversed and motion granted by restraining defendants from doing any acts in violation of plaintiff’s rights under their contracts with customers, such as the inducing of plaintiff’s customers to violate their contract, or discontinue its services, or from persuading the customers to discontinue its services, or from picketing on the premises of plaintiff’s customers, or the places of business of the customers, or carrying placards in the neighborhood of the customers’ places of business. The order to be entered should follow that in Commercial Window Cleaning Co. v. Awerkin (226 App. Div. 734). Settle order on notice. Present — Finch, Merrell, McAvoy, Martin and Sherman, JJ.